BAKKEK, District Judge (dissenting).
I cannot agree that the grouping of the Port of Tampa by the Interstate Commerce Commission with the South Florida ports and that the rate differentials applied to Tampa over Jacksonville and all other ports of the Gulf and South Atlantic grouping, are based on credible and substantial evidence and are within the scope of the applicable statutes; on the contrary it is my opinion that the action of the Commission is clearly erroneous and amounts to an arbitrary and unreasonable preference and advantage to the other ports involved, and subjects the Port of Tampa to undue and unreasonable prejudice and disadvantage in violation of Section 3(1) of the Interstate Commerce Act; I, therefore, respectfully dissent.